DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 

Response to Amendment
The amendment filed on April 19, 2021 has been entered.
Claims 1 and 3-35 are pending.
Claims 1, 3-5, and 34 have been amended.
Claim 2 has been cancelled.
Claim 35 has been added.
Claims 1 and 3-35 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 10,469,572. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the following table, independent Claim 1 is more broadly recited with different wording than Claim 1 of U.S. Patent No. 10,469,572, but the components and general processes are the same or very similar, with no patentable distinction. 

Instant Application
16/583,208
US Patent No.
10,469,572
Comments
Claim 1:
A system for running automated processes comprising:
one or more hardware based servers in conjunction configured to host:
a data store configured to store instructions for executing the automated processes, one or more work queues each comprising a plurality of work items, and associations between each work queue and one of the automated processes;


an application server configured to assign one or more of the work queues to one or more virtual machines; and
a virtual machine server running the one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the data store wherein each virtual machine, when assigned a work queue by the application server, is configured to:




retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and
execute the automated process by  processing the work items of the assigned work queue according to the instructions retrieved from the data store.

Claim 1:

A system for running automated processes comprising:

a data store having a non-transitory computer readable storage medium configured to store  instructions for executing the automated processes, one or more work queues, and associations between each work queue and one of the automated processes;

hardware based server having a processor running one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the datastore; and

an application server having a processor and a nontransitory computer readable storage medium configured to store instructions that cause the processor to:

assign one or more of the work queues to one or more of the virtual machines, calculate a length of time required to process a work item before the work item is processed, and

provide an estimated time to process a work queue based on the calculated length of time for processing a work item and the number of virtual machines to which the work queue is assigned, wherein each virtual machine, when assigned a work queue by the application server, is configured to:

retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and


execute the automated process according to the instructions retrieved from the data store.



Although the instant application claims are recited in a different manner and much more broadly, the basic components in both claims are the same: hardware based servers, application servers, a datastore, and virtual machines are found in both claims. The software based 

Two new limitations in the 04/19/21 amendment :
1. work queues each comprising a plurality of work items 
2. execute the automated process by  processing the work items of the assigned work queue according to the instructions …

The amendment  does not overcome this rejection. The  “assign” limitation in the patent  recites work items from the queue about to be processed. The “execute” instruction processing items from the queue is obvious.
Claim 2:

The system of claim 1, wherein each work queue comprises one or more work items and each 

Claim 2:

The system of claim 1, wherein each work queue comprises one or more work items and each virtual  is configured to execute the one or more automated processes by processing the work items of the assigned work queue according to the instructions stored in the data store.


In general, most of the dependent claims of the instant 
Claim 3:

The system of claim 2, wherein each work item comprises one or more information data objects.


Claim 3:

The system of claim 2, wherein each work item comprises one or more information data objects.

Claim 4:
The system of claim 2, wherein the application server is configured to assign work queues to virtual machines based on attributes of the work items and/or work queues.

Claim 4:

The system of claim 2, wherein the application server is configured to assign work queues to virtual machines based on attributes of the work items and/or work queues.

Claim 5:

The system of claim 4, wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed.

Claim 5:

The system of claim 4, wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed

Claim 6:

The system of claim 4, wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.


Claim 6:

The system of claim 4, wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.


Claim 7:




Claim 7:

 or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed.

Claim 8:

The system of claim 4, wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues.

Claim 8:

The system of claim 4, wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues.

Claim 9:

The system of claim 1, wherein each work queue is a logical group of work items.

Claim 9:

The system of claim 1, wherein each work queue is a logical group of work items.

Claim 10:

The system of claim 1, wherein the instructions stored in the data store define a workflow for executing the automated process on each work item.

Claim 10:

The system of claim 1, wherein the instructions stored in the data store define a workflow for executing the automated process on each work item.

Claim 11:

The system of claim 1, wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues.

Claim 11:

The system of claim 1, wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues.

Claim 12:

The system of claim 1, wherein each virtual machine is further 

Claim 12:

The system of claim 1, wherein each virtual machine is further  other virtual machines.

Claim 13:

The system of claim 12, wherein the virtual machines are configured to communicate with the one or more other virtual machines directly.

Claim 13:

The system of claim 12, wherein the virtual machines are configured to communicate with the one or more other virtual machines directly.

Claim 14:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, wherein the application server or data store is configured to store the received message in a message repository, and wherein each virtual machine is configured to poll the application server or data store for messages in the message repository.

Claim 14:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store,  wherein the application server or data store is configured to store the received message in a message repository, and 
wherein each virtual machine is configured to poll the application server or data store for messages in the message repository.

Claim 15:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines.

Claim 15:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the 
application server or data store is configured to transmit the received messages to one or more of the virtual machines.

Claim 16:

The system of claim 15, wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual 
Claim 16:

The system of claim 15, wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by  accesses the given data object.

Claim 17:
The system of claim 16, wherein the lock on the given data object persists throughout a failover event.
Claim 17:

The system of claim 16, wherein the lock on the given data object persists through-out a failover event.


Claim 18:

The system of claim 17, wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object.

Claim 18:

The system of claim 17, wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object.

Claim 19:

The system of claim 1, wherein the application server is configured to assign a single work queue to a plurality of virtual machines.
Claim 19:

The system of claim 1, wherein the application server is configured to assign a single work queue to a plurality of virtual machines.


Claim 20:

The system of claim 1, wherein the application server is configured to calculate a length of time required to process a work item before the work item is processed.

Claim 21:
The system of claim 20, wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine.









Claim 20:

The system of claim 1, wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine.

Claim 22:

The system of claim 20, wherein the application server is configured to monitor the progress of work queue processing by the virtual machines.
Claim 21:

The system of claim 1, wherein the application server is configured to monitor the progress of work queue processing by the virtual machines.

Claim 23:

The system of claim 22, wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.


Claim 22:

The system of claim 21, wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.

Claim 24:
The system of claim 20, wherein the application server is configured to provide recommendations on assigning work queues to additional virtual machines and/or on performance and throughput improvements.

Claim 23:

The system of claim 1, wherein the application server is configured to 
provide recommendations on assigning work queues to additional virtual machines and/or on performance and throughput improvements


The recitations are identical except for the dependency. The patent does not have a claim which is equivalent to Claim 20, which is shown above. 
Claim 25:

The system of claim 1, wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine.

Claim 24:

The system of claim 1, wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine.

Claim 26:

The system of claim 1, wherein the application server is configured to analyze the execution of the automated processes to identify an optimum 



Claim 25:

The system of claim 1, wherein the application server is configured to analyze the execution of the automated processes to identify an optimum distribution model based  machine.

Claim 27:

The system of claim 26, wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model.

Claim 26:

The system of claim 25, wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model.

Claim 28:

The system of claim 26, wherein the application server is configured to instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue based on the optimum distribution model.

Claim 27:

The system of claim 25, wherein the application server is configured to instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue based on the optimum distribution model.

Claim 29:

The system of claim 26, wherein the application server is configured to analyze the execution of the automated processes using machine learning algorithms.

Claim 28:

The system of claim 25, wherein the application server is configured to analyze the execution of the automated processes using machine learning algorithms to improve the distribution of work queues to virtual machines.

Claim 30:

The system of claim 1, wherein the system further comprises an output device that is configured to output information relating to the current state and/or configuration of the system.

Claim 29:

The system of claim 1, wherein the system further comprises an output device that is configured to output information relating to the current state and/or configuration of the system.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 15-22, 25, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang).
Regarding Claim 1,
A system for running automated processes” (paragraph [0018]). [An Automated Incident Management System (AIMS) is modeled as a set of Finite State Machines (FSM).]
“one or more hardware based servers each comprising a processor, the one or more hardware based servers, in conjunction, configured to host ” (paragraphs [0003], [0018], [0113]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]).   Each FSM represents a type of IT element in the cloud computing infrastructure--such as a server hosting virtual machines ([0018]).  The disclosed systems are executed in a computer system that includes a processing unit that contains one or more processors [0113]].  (NOTE: Each FSM represents the servers that host the virtual machines.)
“a data store configured to store instructions for executing one or more automated processes, one or more work queues each comprising a plurality of work items, and associations between each work queue and one of the automated processes” (paragraphs [0110], [0007], [0033]). [The computer program instructions which implement the function/act specified are stored in a computer readable medium that can direct a computer other programmable data processing apparatus to function in a particular manner shown in the system flowcharts and/or block diagrams ([0110]).  Event queues including work items are stored in persistent storage ([0007]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to data store,” and the event queues are equivalent to the claimed “work queues,” because they include workflows to be executed, which are equivalent to “work items.” The associations between the work queues and the automated processes are represented by the FSM instances which are processes created to complete events on the queue, where the term “association,” which is not defined in the specification. The term “association” is defined in the dictionary as a “connection or cooperative link,” and in Java as follows:
The association relationship indicates that a class knows about, and holds a reference to, another class. Associations can be described as a "has-a" relationship because the typical implementation in Java is through the use of an instance field. The relationship can be bi-directional with each class holding a reference to the other. www.bing.com/search?q=association+definition+in+computing&cvid=1a263e817d2640018d69e01da0813bfc&aqs=edge.0.69i59j0j69i59j69i57j69i60j0l2.3286j0j4&FORM=ANAB01&PC=U531.

However, Java is not used in this application, so the dictionary definition of “connection or cooperative link” will be used, and there is a clear link between the FSMs instances that execute the processes defined by workflows on the queue and the processes themselves. It should also be noted that the term “queue” is defined as follows:
A queue is a list of jobs that are awaiting to be processed. When a job is sent to a queue, it is simply added to the list of jobs. Computer programs often work with queues as a way to order tasks. For example, when the CPU finishes one computation, it will process the next one in the queue. techterms.com/definition/queue#:~:text=A%20queue%20is%20a%20list%20of%20jobs%20that,will%20process%20the%20next%2

Therefore, when Behrendt discloses a queue, it inherently refers to a plurality of workflows or tasks to be processed.)
a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store” (paragraphs [0018], [0110], [0028]). [Cloud computing services use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]). Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]).  The computer program instructions which implement the function/act specified are stored in a computer readable medium ([0110]). The FSM engines are implemented in the form of files or relational databases ([0028].] (NOTE: The virtual machines created by the server to run software applications, which are “automated processes” teaches the first part of the limitation, and the portions which recite stored instructions are apparent, since a database is a kind of “data store.”)
“wherein each virtual machine, when assigned a work queue by the application server” (paragraphs [0018], [0064]). [Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]). When an event is submitted to a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned ([0064]).] (NOTE: The virtual machines are assigned to perform the work queue assignments.)
“retrieve the instructions for executing the automated process associated with the assigned work queue from the database” (paragraphs [0018], [0007], [0023], [0109]). [An Automated Incident Management System (AIMS) can be modeled as a set of Finite  (FSM). Executing the FSMs includes using an event queue polling thread to poll an event queue in persistent storage ([0018]). An FSM is created using persistent storage files or relational database tables ([0007]). The computer program instructions are provided to a processor of a computer to produce a machine for implementing the functions and acts ([0109]).]  (NOTE: AIMS is an “automated process.”)
“execute the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the database” (paragraphs [0018], [0023], [0104]). [Each FSM represents a type of IT element in the cloud infrastructure, such as a server hosting virtual machines, or the middleware or software element running in virtual machine ([0018]).  An FSM is created using persistent storage files or relational database tables ([0023]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event (incident) to completion, specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution when an appropriate (thread) resource becomes available, initiating the incremental execution of the FSM instance after priming it with the current state, system ID and event information when the thread becomes available, continuing execution until the FSM instance is about to queue a workflow to perform an action on an external system, recording the intent to submit the workflow, executing the FSM action of scheduling the workflow ([0033]).  Aspects of the present invention are embodied as a system, method or computer program product, which takes the form of a computer program product embodied in one or more computer readable medium(s) having computer readable by processing the work items of the assigned work queue.”)
  	Behrendt does not teach:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines.”
Yang teaches:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines” (paragraphs [0014], [0015], [0025], [0064]). [When a queue worker, such as an application, picks a request, reads the request data from the socket, and then processes the request, the request sits in the network layer while it is waiting for its tum, rather than in application server memory ([0014]). Instead one or more queues are used from which worker threads can acquire work and process the request ([0015]). Application servers service requests from queues for other application servers from one or more of the queues ([0025]). The applications are executed in a virtual machine in the process space of the system ([0064]).] (NOTE: The queues used to provide work to the worker threads are equivalent to “work queues,” and the application servers run the application software which is requested from the queue, and the servers operate within virtual machines.)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein each work queue comprises one or more work items and each virtual machine is configured to execute the one or more automated processes by processing the work items of the assigned work queue according to the instructions stored in the database” (paragraphs [0018], [0043], [0033], [0045], [0047]; fig. 1, elements 106, 108; fig. 2, elements 200, 204, 214, 216, 218, 220). [The Automated Incident Management System (AIMS) is modeled as a set of Finite State Machines (FSMs), with each FSM in the cloud infrastructure representing an IT element such as a server hosting virtual machines ([0018]). The FSM engine-based event processing system 200 is used to implement the AIMS 108 ([0043]).  The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution, and executing the automated processes,” the FSMs represent virtual machines which execute them from instructions stored on the database, and the event queues are equivalent to the claimed “work queues,” because they include workflows to be executed, which are equivalent to “work items.” The Event Aggregation and Correlation system queuing of the events in the first-in-first-out (FIFO) event queue represents “each work queue comprises one or more work items.”) 
Regarding Claim 3,
Behrendt in view of Yang teaches all the limitations of parent Claim 2.
Behrendt teaches:
“wherein each work item comprises one or more information data objects” (paragraph [0048]). [The next unit of work in a thread is referred to as a work item or a work object, which included stored information.]
Regarding Claim 4,
Behrendt in view of Yang teaches all the limitations of parent Claim 2.
Behrendt teaches:
wherein the application server is configured to assign work queues to virtual machines based on attributes of the work items and/or work queues” (paragraphs [0018], [0064], [0063]; fig. 3, element 310). [Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]).  When an event is submitted to a system to a Finite State Machines (FSM) engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned ([0064]). An Event-Action History Table 310 contains fields whose purpose is to enrich the FSM execution semantics by allowing history to be a factor in the decision making process of the FSM' s state transitions, where each entry represents an action taken by an FSM instance due to an event received on the IT element it represents, including: 1) an event identifier field (Eventid), which stores the unique ID of the event for which a corrective action was taken by running a workflow, 2) a current state for restart field (currStateForRestart), which stores information about the current state of the FSM in which the workflow is being scheduled, 3) a next state after restart field (nextStateAfterRestart), which stores the next state the FSM will quiesce to after workflow submission, 4) a workflow unique identifier field (WFUid), which stores an ID which uniquely identifies this workflow submission, 5) a workflow status field (WFStatus), which is used to store information about the status of the workflow submission, 6) a time stamp field (Timestamp), which stores the information about when the entry was last updated, and 7) an event name field (EventName), which stores the name of the event that was being handled by the FSM instance; and the last two fields in this table are optionally used for richer FSM modeling for implementing fault tolerance application server,” the event identifier being assigned for events to be processed by the FSM virtual machines to “assign work queues to virtual machines,” and the seven fields of the table to “attributes of the work items and/or work queues.”)
Regarding Claim 8,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt teaches:
“wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues” (paragraph [0041]; fig. 1, element 108). [If other events received on that system indicate that an earlier scheduled corrective action is no longer required, then the fault-tolerant FSM-based Automated Incident Management System (AIMS) 108 (the application server) will indicate to the work flow (WF) that it should not execute and the WF will terminate immediately; conversely, if the fault-tolerant FSM-based AIMS 108 validates the WF, then it will perform its intended function and send a completion status event to the fault-tolerant FSM-based AIMS 108.]  (NOTE: The AIMS, which implements FSM virtual servers, is equivalent to the “application server is configured to instruct at least one of the one or more virtual machines,” and the termination of the workflow to “virtual machines to stop processing the current work queue.”  The validation of the workflow and performance of the function are equivalent to “begin processing a new work queue.”)
Regarding Claim 9,

Behrendt teaches:
“wherein each work queue is a logical group of work items” (paragraphs [0045], [0047]; fig. 1, element 106; fig. 2, elements  204, 214, 216, 218, 220). [An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system 106 and queues the event in an event queue 204, which stores one entry per event in a first-in-first-out (FIFO) queue ([0045]). The queue polling thread 216 uses information from an event and the queried FSM States entry to create a work item, and to enqueue it to queue 220 of thread pool 218 ([0047]).]
Regarding Claim 10,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the instructions stored in the database define a workflow for executing the automated process on each work item” (paragraphs [0023], [0026]). [The FSM engines are implemented in the form of files or relational databases ([0023]). The system framework provides that any FSM modeling an IT element takes actions that affect the external world by running workflows, and that a workflow engine provides the ability to run workflows asynchronously, after accepting a workflow execution request and queueing the request [0026]. ]
Regarding Claim 11,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues” (paragraphs [0018], [0028], [0046]; fig. 2, elements  204, 216). [Each Finite State Machine (FSM) represents a server hosting a virtual machine ([0018]).  The FSM engines are implemented using persistent storage, which can be either in the form of files or relational database tables ([0028]).  An event queue polling thread 216 (linking data, as shown in fig. 2) periodically polls or monitors the event queue 204 and if the event queue 204 is populated with at least one entry, it retrieves the highest priority event from queue 204 that is eligible for processing using a set of event prioritization policies; the event queue polling thread 216 next retrieves from the FSM States table the information required to continue execution of the FSM instance which is associated with the IT element for which this event has been reported ([0046]).]  (NOTE: The relational database is equivalent to the “data store,” the FSM engines to the “virtual machines,” and queue polling thread to the “linking data.”)
Regarding Claim 12,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein each virtual machine is further configured to communicate with one or more of the other virtual machines” (paragraphs [0018], [0098], [0099], [0100]). [Each Finite State Machine (FSM) represents a server hosting a virtual machine ([0018]). The Paxos algorithm is used for reliably distributing state information across multiple copies of a software program executing in multiple computers and communicating with each other over a network ([0098]).  If there are N replica copies of the FSM engine, each 
Regarding Claim 13,
Behrendt in view of Yang teaches all the limitations of parent Claim 7.
Behrendt teaches:
“wherein each virtual machine is further configured to communicate with one or more of the other virtual machines directly” (paragraphs [0018], [0100]). [Each Finite State Machine (FSM) represents a server hosting a virtual machine ([0018]).  An FSM instance running on node “i” distributes the log data to all other nodes using Paxos ([0100]).]  (NOTE: Again, Paxos allows the communication.)
Regarding Claim 15,
Behrendt in view of Yang teaches all the limitations of parent Claim 12.
Behrendt does not teach:
“the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines.”
Yang teaches:
the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines” (paragraphs [0064], [0062]; fig. 5, elements  512, 516). [Applications are supported by the application platform 518, which manages creation storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 516 ([0064]).  User systems 512 communicate with system 516 using common Internet protocols such as HTTP, in which user system 512 includes an HTTP client commonly referred to as a "browser'' for sending and receiving HTTP messages to and from an HTTP server at system 516 ([0062]).]  (NOTE: Yang also teaches the use of virtual machines, and the messages sent by the client using HTTP to and from the server are equivalent to the “application server.”)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the ability to transmit and receive messages through the virtual machines via standard protocols, as taught by Yang; and such inclusion would have provided for improved communication between virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
Behrendt in view of Yang teaches all the limitations of parent Claim 15.
Behrendt teaches:
“wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by locking the given data object when a virtual machine accesses the given data object” (paragraph 47; fig. 2, elements  [0216], [0218], [00220]). [The queue polling thread 216 uses information from
an event being processed and the FSM States entry queried to create a work item and to enqueue it to queue 220 of thread pool 218 to schedule its execution whenever a thread in the pool becomes free; and the polling thread also updates the FSM States persistent table to record the fact that a work item corresponding to this FSM instance has been scheduled by setting the Lock field to 1, and records the event to be handled by the FSM instance.] (NOTE: The FSM States persistent table is equivalent to the “data store,” and the locking of instance prevents the claimed “simultaneous access to a given data object.”)
Regarding Claim 17,
Behrendt in view of Yang teaches all the limitations of parent Claim 16.
Behrendt teaches:
“wherein the lock on the given data object persists throughout a failover event” (paragraph [0047], [0044]; fig. 2, elements 204, 206, 208, 210, 212). [The polling thread also updates the FSM States persistent table to record the fact that a work item 
Regarding Claim 18,
Behrendt in view of Yang teaches all the limitations of parent Claim 17.
Behrendt teaches:
“wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object” (paragraph [0053]; fig. 2, elements  202, 222; fig. 2, element 520).  [Execution of the FSM instance by FSM engine 202 completes when the FSM instance cannot proceed any further without another event being received; then control is returned to Thread 222 at the point where it started the execution of the FSM instance and the current state of the FSM is recorded in the FSM States table; and the Lock field is set back to 0 to indicate that the handling of the event is complete, while log 4 and log 5 entries in the Event-Action history table are cleared because they are no longer needed any more for crash recovery, as shown in 520.]  (NOTE: The lock field being set to 0 and the log entries being cleared in the history table are equivalent to “clear the lock,” and since the the FSM virtual machine cannot proceed further, then “none of the virtual machines … is able to process the data object
Regarding Claim 19,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to assign a single work queue to a plurality of virtual machines” (paragraphs [0018], [0045], [0046]; fig. 2, elements  204, 206, 214). [The Finite State Machines (FSMs) can be modeled as application servers ([0018]).  An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system and queues the event in an event queue 204, which is a first-in-first-out (FIFO) queue storing one entry per event ([0045]). The FSM States table 206 has an entry per IT element, and an entry in the FSM States table 206 logs information about each FSM instance, which can be used to continue its execution whenever a new event is received from the IT element that it models ([0046]).]  (NOTE: The FSMs are the virtual machines to which work in the form of an event on the FIFO queue is assigned.) 
Regarding Claim 20,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to calculate a length of time required to process a work item before the work item is processed” (paragraphs [0082], [0083]). [If no entry has a lock flag set (i.e., all values are 0), then the previous shutdown of the system was clean, i.e., log level 6 was successfully updated for all FSM instances previously executed ([0082]). The Timers table (log 3) is examined and all timer entries where the CreationTime + Msecs value does not exceed the current time are restarted  before the work item is processed,” and the the in-memory timer to the “length of time required to process a work item.”)
Regarding Claim 21,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine” (paragraphs [0038], [0040], [0051]; fig. 1, elements  106, 108; fig. 2, element 200). [An Event Filtering, Aggregation and Correlation System 106 processes raw data reported by the monitoring systems and converts it into an optimal number of events which are sent to AIMS based on fault-tolerant FSM engine 200 for handling the incident; a monitoring system reports the operating system (OS) level average CPU utilization of each server (hosting virtual machines (VMs)) every 30 seconds-the sampling interval; the event filtering component evaluates a rule representing domain knowledge that checks if the CPU utilization for a given monitored server is above 90% for 10 sampling intervals in a row (5 minutes), and if true, concludes that there is a critical performance problem on that server and sends AIMS based on fault tolerant FSM engine 108 an event indicating that condition; and instead of sending multiple events to AIMS based on fault-tolerant FSM engine 108, it application server,” the 30 seconds-the sampling interval “calculate the length of time,” the CPU utilization to “localized environmental or performance issues,” whether or not the VM is down to the “network connectivity,” and the responsiveness of the FSM workflow instance to the “responsiveness of the target virtual machine.”)
Regarding Claim 22,
Behrendt in view of Yang teaches all the limitations of parent Claim 20.
Behrendt teaches:
“wherein the application server is configured to monitor the progress of work queue processing by the virtual machines” (paragraphs [0027], [0037], [0038], [0045]; fig. 1, elements 102, 104, 106, 108; fig. 2, elements 204, 214). [The Automated Incident Management System 108 (AIMS) can create a workflow for system monitoring ([0027]). Monitoring Systems 104 monitor the system components of the Cloud IT infrastructure 102 by employing sensors that collect critical pieces of information from IT elements  are used to recognize multiple events raised on the same system ([0038]).  An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system 106 and queues the event in an event queue 204, which stores one entry per event ([0045]).]  (NOTE: The AIMS created Monitoring System 104 is equivalent to the “application server configured to monitor,” the CPU utilization to the “progress of processing by the virtual machines,” and the event queue workflows to the “work queue processing.”)
Regarding Claim 25,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine” (paragraphs [0018], [0064], [0033]). [Each Finite State Machines (FSM) represents a type of IT element, including an application server hosting virtual machines ([0018]). When an event is submitted to a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned ([0064]). The FSM engine framework processes an event to completion by creating an FSM instance to process the event and inserting it into the queue of a thread pool to schedule its execution when an appropriate resource becomes available ([0033]).]  (NOTE: The FSM is equivalent to the “application server” and also to the hosted “virtual machines,” based on the resources available to each virtual machine.”)
Regarding Claim 30,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the system further comprises an output device that is configured to output information relating to the current state and/or configuration of the system” (paragraphs [0115], [0041]; fig. 1, element 108). [The computer processing system includes a display device such as a monitor or display screen for presenting output displays and providing a display through which the user may input data and interact with the processing system ([0115]).  The FSMs provide the workflow status and successful completion of an event, and whether a event execution is still required to take corrective action in a fault-tolerant workflow ([0041]).]  (NOTE: The display device is equivalent to the “output device.”)
Regarding Claim 31,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server, and wherein the first hardware based server is configured to host the data store, … and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]).  An instance of an FSM the virtual machine server).  Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software (wherein the first hardware based server is configured to host … the virtual machine server), and a database management system (wherein the first hardware based server is configured to host the data store).]  (NOTE: The physical hardware servers are equivalent to the “hardware based server,” the FSM to the “virtual machine server,” and the hosting of the virtual machines performed a server to the recited “host the data store, the application server and the virtual machine server,” since both the data store and the VM server are disclosed by Behrendt.)
Behrendt does not teach:
“wherein the first hardware based server is configured to host … the application server.”
Yang teaches:
“wherein the first hardware based server is configured to host … the application server” (paragraphs [0072], [0025]). [The term "server'' is meant to include a computer system including processing hardware (hardware based server).  Application servers service requests from queues for other application servers from one or more of the queues ([0025]).]  (NOTE: The processing hardware is equivalent to the “hardware based server,” and the “host of the application server” is also disclosed by Yang.)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 32,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server and a second hardware based server, and wherein the first hardware based server is configured to host at least two of the data store, the application server and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]).  An instance of an FSM represents a specific IT element, such as a server, which can host virtual machines in the service provider data center ([0019]).  Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software, and a database management system ([0018]).]  (NOTE: The physical hardware servers are equivalent to the “hardware based server,” the FSM to the “virtual machine server,” and the hosting of the virtual machines performed a server to the recited “at least two of the data store and the virtual machine server,” since both the data store and the VM server are disclosed by Behrendt.)
Examiner Note:  For Claims 32 and 33, it should be noted that Behrendt teaches “physical hardware servers,” which encompasses all of the claimed “first hardware based server,” “first hardware based server,” and “third hardware based server.”
Regarding Claim 33,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server, a second hardware based server, and a third hardware based server, and wherein each of the first, second and third hardware based server is configured to host one of the data store, the application server and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]).  An instance of an FSM represents a specific IT element, such as a server, which can host virtual machines in the service provider data center ([0019]).  Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software ([0018]).]  
Regarding Claim 34,
Behrendt teaches:
A system for running automated processes” (paragraph [0018]). [An Automated Incident Management System (AIMS) is modeled as a set of Finite State Machines (FSM).]
“a data store having a non-transitory computer readable storage medium configured to store instructions for executing one or more automated processes, one or more work queues each comprising a plurality of work items, and associations between each work queue and one of the automated processes” (paragraphs [0008], [0110], [0007], [0033]). [A computer readable storage medium storing a program of instructions executable by a machine is provided ([0008]).  The computer program instructions which implement the function/act specified are stored in a computer readable medium that can direct a computer other programmable data processing apparatus to function in a particular manner shown in the system flowcharts and/or block diagrams ([0110]). Event queues including work items are stored in persistent storage ([0007]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution, and executing the FSM instance ([0033]).] (NOTE: The computer readable media and persistent storage are equivalent to the “data store,” and the event queues are equivalent to the claimed “work queues,” because they include workflows to be executed, which are equivalent to “work items.” The associations between the work queues and the automated processes are represented by the FSM instances which are processes created to complete events on the queue, where the  “connection or cooperative link,” and in Java as follows:
The association relationship indicates that a class knows about, and holds a reference to, another class. Associations can be described as a "has-a" relationship because the typical implementation in Java is through the use of an instance field. The relationship can be bi-directional with each class holding a reference to the other. www.bing.com/search?q=association+definition+in+computing&cvid=1a263e817d2640018d69e01da0813bfc&aqs=edge.0.69i59j0j69i59j69i57j69i60j0l2.3286j0j4&FORM=ANAB01&PC=U531.

However, Java is not used in this application, so the dictionary definition of “connection or cooperative link” will be used, and there is a clear link between the FSMs instances that execute the processes defined by workflows on the queue and the processes themselves. It should also be noted that the term “queue” is defined as follows:
A queue is a list of jobs that are awaiting to be processed. When a job is sent to a queue, it is simply added to the list of jobs. Computer programs often work with queues as a way to order tasks. For example, when the CPU finishes one computation, it will process the next one in the queue. techterms.com/definition/queue#:~:text=A%20queue%20is%20a%20list%20of%20jobs%20that,will%20process%20the%20next%2

Therefore, when Behrendt discloses a queue, it inherently refers to a plurality of workflows or tasks to be processed.)
“a hardware based virtual machine server having a processor running the one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the data store” (paragraphs [0003], [0018], [0110], [0028]). [Cloud computing services use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]). Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server data store.”)
“wherein each virtual machine, when assigned a work queue by the application server” (paragraphs [0018], [0064]). [Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]). When an event is submitted by a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned ([0064]).] (NOTE: The virtual machines created by the server to run software applications, which are “automated processes” teaches the first part of the limitation.) 
“retrieve the instructions for executing the automated process associated with the assigned work queue from the database” (paragraphs [0018], [0007], [0023], [0109]). [An Automated Incident Management System (AIMS) can be modeled as a set of Finite State Machines (FSMs) ([0018]). Executing the FSMs includes using an event queue polling thread to poll an event queue in persistent storage ([0007]). An FSM is created using persistent storage files or relational database tables ([0023]). The computer program instructions are provided to a processor of a computer to produce a machine for implementing the functions and acts ([0109]).]  (NOTE: AIMS is an “automated process.”)
execute the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the database” (paragraphs [0018], [0023], ([0033], [0104]). [Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]).  An FSM is created using persistent storage files or relational database tables ([0023]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event (incident) to completion, specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution when an appropriate (thread) resource becomes available, initiating the incremental execution of the FSM instance after priming it with the current state, system ID and event information when the thread becomes available, continuing execution until the FSM instance is about to queue a workflow to perform an action on an external system, recording the intent to submit the workflow, executing the FSM action of scheduling the workflow ([0033]).  Aspects of the present invention are embodied as a system, method or computer program product, which takes the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon ([0104]).]  (NOTE: The description of the FSM engine framework represents the portion of the limitations which recites “by processing the work items of the assigned work queue.”) 
Behrendt does not teach:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines.”

“an application server configured to assign one or more of the work queues to one or more of the virtual machines” (paragraphs [0014], [0015], [0025], [0064]). [When a queue worker, such as an application, picks a request, reads the request data from the socket, and then processes the request, the request sits in the network layer while it is waiting for its tum, rather than in application server memory ([0014]). Instead one or more queues are used from which worker threads can acquire work and process the request ([0015]). Application servers service requests from queues for other application servers from one or more of the queues ([0025]). The applications are executed in a virtual machine in the process space of the system ([0064]).] (NOTE: The queues used to provide work to the worker threads are equivalent to “work queues,” and the application servers run the application software which is requested from the queue, and the servers operate within virtual machines.)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the use of an application server implementing a virtual machine to assign work from the queues, as taught by Yang; and such inclusion would have provided for load balancing by allowing each virtual machine implementing an FSM to be assigned by the application server having the smallest load, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 35,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt does not teach:
“wherein the automated processes are processes that interact with other software applications based on user defined workflow.”
Yang teaches:
“wherein the automated processes are processes that interact with other software applications based on user defined workflow” (paragraphs [0056], [0060]; fig. 5, element 512).  [User system 512 are any machine or system that is used by a user to access a database user system ([0056]).  Different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level ([0060]).]  (NOTE: The applications are equivalent to the “automated processes,” and the user’s ability to modify application and database information to “user defined workflow.”)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the ability of users to modify application, as taught by Yang; and such inclusion would have provided for users to have more control of their systems, and would have been consistent with the rationale of combining prior art elements according KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang), further in view of Nagami et al. (US 2005/0138626, hereinafter referred to as Nagami).
Regarding Claim 5,
Behrendt in view of Yang teaches all the limitations of parent Claim 26.
Behrendt does not teach:
“wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed.” 
Nagami teaches:
“wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed” (paragraph [0054]; fig. 3, element 31; fig. 11, elements 3101, 3102, 3103, 3104). [Each entry (3101) of the request queue management table (31) includes, in addition to the destination field (3102), a number-of-requests-in-queue field (3103) representing the number of requests set in the queue, and a maximum wait time field (3104) representing a maximum wait time of service of work items,” and the maximum wait time of service of the destination field to the “maximum queue time attribute.”) 
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum wait time for processing a work item, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt does not teach:
“wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.” 
Nagami teaches:
“wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue” (paragraph [0110]; fig. 3, element 31; fig. 11, element 3108). [Each entry work items,” and the maximum length of the queue to the “maximum number of work items that can be part of the work queue.”)
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum queue length, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt does not teach:
“wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed.” 
Nagami teaches:
wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed” (paragraphs [0110], [0111]; fig. 11, element 3104). [It is possible to control not to set the request in the queue when there is the possibility that the waiting time of processing exceeds the maximum waiting time (3104) ([0110]). When the maximum waiting time is exceeded, a message that the access is impossible is returned and when the maximum waiting time is not exceeded, a message that the access is possible is returned and the processing is ended (queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed) ([0111]).]  (NOTE: The request queue is equivalent to “work queue,” and the maximum waiting time to the “maximum time by which all work items in the work queue are to be processed.”)
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum waiting time, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Kruglick (US 2015/0106463, hereinafter referred to as Kruglick).
Regarding Claim 14,
Behrendt in view of Yang teaches all the limitations of parent Claim 12.
Behrendt does not teach:
“wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store.” 
“wherein the application server or data store is configured to store the received message in a message repository.” 
“wherein each virtual machine is configured to poll the application server or data store for messages in the message repository.” 
Kruglick teaches:
“wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store” (paragraphs 21, 24, 25; fig. 1, elements [0104], [0106], [0108], [0112]; fig. 2, elements 228, 230, 232, 234). [The virtual machines 104 in the virtual datacenter 112  are configured to provide cloud-related data/computing services such as various applications, data storage, and data processing to a group of customers 108 via a cloud 106 ([0021]). The application servers 228 provide virtual machines on which customer applications may execute, such as workers 232 and 234 on application server 230 ([0024]).  A customer application executes as one or more virtual machine instances, also known as workers virtual machines” communicating “messages” to the “data store” and the VMs acting as “application servers.”) 
“wherein the application server or data store is configured to store the received message in a message repository” (paragraph [0026]; fig. 2, elements 242, 244). [To facilitate message handling and transfer, the messages generated by producer workers may be stored at one or more datacenter queues, such as queues on datacenter queue servers 242 and 244, from which consumer workers can retrieve messages for processing.]  (NOTE: The datacenter queue is equivalent to the “message repository,” since the messages are stored there.)
“wherein each virtual machine is configured to poll the application server or data store for messages in the message repository” (paragraph [0058]). [The Virtual Machine Manager (VMM) application undertakes the tasks of detecting a producer worker providing a message for a queue and storing the message, determining whether a consumer worker is requesting messages from the same queue, and providing the stored message to the consumer worker if the consumer worker is requesting messages from the same queue.]  (NOTE: The VMM application is equivalent to the “virtual machine,” storing the message to the “message repository,” and the determining whether a consumer worker is requesting messages from the same queue to the “polling.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 23,
Behrendt in view of Yang teaches all the limitations of parent Claim 22.
Behrendt does not teach:
“wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.” 
Yang teaches:
“wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol” (paragraphs [0064], [0062]; fig. 5, elements  512, 516). [Applications are supported by the application platform 518, which manages creation storage of the applications into one or more database objects and the application server is configured to communicate with the one or more virtual machines,” and HTTP to the “messaging protocol.”)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the ability to transmit and receive messages through the virtual machines via standard protocols, as taught by Yang; and such inclusion would have provided for improved communication between virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Kruglick teaches:
“wherein each virtual machine is configured to respond to the application server with status information during process execution” (paragraphs [0021], [0024], [0025]; fig. 1, elements 104, 106, 108, 112; fig. 2, elements 228, 230, 232, 234). [The virtual virtual machines,” which are executed as “application server,” and the extraction of information from the messages sent by the producer worker is equivalent to “respond to the application server with status information during process execution.”)
Because Behrendt, Yang, and Kruglick all teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Behrendt and Yang, the ability to acquire information about the worker virtual machine, as taught by Kruglick; and such inclusion would have provided for improved work balancing of the virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Sugumar et al. (US 2008/0163239, hereinafter referred to as Sugumar).
Regarding  24,
Behrendt in view of Yang teaches all the limitations of parent Claim 20.
Behrendt teaches:
“the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server.]
“work queues” (paragraph [0064]). [When an event is submitted to a system to a Finite State Machines (FSM) engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned (assigned a work queue).]  (NOTE: The event queue table is equivalent to the “work queue.”)
Behrendt does not teach:
“provide recommendations on assigning work … to additional virtual machines and/or on performance and throughput improvements.” 
Sugumar teaches:
“provide recommendations on assigning work … to additional virtual machines and/or on performance and throughput improvements” (paragraph [0030]). [A processor core executes a number of VMs that causes its utilization to exceed an upper threshold  executing on the processor core, or execute so few VMs that the processor core's utilization falls below a threshold defined in the predetermined criteria; each VM has a corresponding load which represents the amount of work it is currently responsible for in the form of tasks or functionality, and the load of a VM may be represented as a value; the system supports “virtualization” by assigning a VM  to execute on a specific processor core or to execute within a specific partition.]  (NOTE: The threshold defined in the predetermined criteria is equivalent to the “performance,” the load of a VM to the “throughput,” and the assigning a VM to execute on a specific processor core or to execute within a specific partition to “provide recommendations on assigning work.”)
Because both Behrendt and Sugumar teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the determination of performance and throughput to assign a VM, as taught by Sugumar; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Attanasio et al. (US 2011/0119388, hereinafter referred to as Attanasio).
Regarding Claim 26,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server.]
Behrendt does not teach:
“to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine.” 
Attanasio teaches:
“to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine” (paragraph [0042]). [In order to allow a better distribution of connections between servers and end users and a more efficient placement of virtual environments, a server collects information about one or more users, including information about the position of such users, the capabilities of users' equipment and connections such as  bandwidth available to each user, information about the requested applications, on based on the speed) of the network connection between the server and the users, and then identifies those application server providing the best performance.]  (NOTE: The virtual environments are equivalent to the “virtual machines,” the collecting of information to “analyze the execution,” the transmission speed to “based on the speed,” and the identification of those application server providing the best performance to “identify an optimum distribution model.”)
Because both Behrendt and Attanasio teach systems implementing virtual machines to perform processes based on requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the analysis of performance to provide the best distribution for performance, as taught by Attanasio; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 27,
Behrendt in view of Yang and further in view of Attanasio teaches all the limitations of parent Claim 26.
Behrendt teaches:
wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model” (paragraphs [0098], [0099], [0100]). [The Paxos algorithm is used for reliably distributing state information across multiple copies of a software program executing in multiple computers and communicating with each other over a network ([0098]). One node of the FSM engines can be elected as the cluster leader ([0099]). The leader can assign to each node 1 ... n the responsibility of running the FSM instances for some subset of the IT elements, and distribute that assignment to all cluster nodes using Paxos ([0100]).]  (NOTE: The Paxos algorithm used for reliably distributing state information across multiple computers and distributing assignments is equivalent to “assign work queues to virtual machines based on the identified optimum distribution model.”)
Regarding Claim 28,
Behrendt in view of Yang and further in view of Attanasio teaches all the limitations of parent Claim 26.
Behrendt teaches:
“wherein the application server is configured to instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue based on the optimum distribution model” (paragraphs [0041], [0098]). [A workflow (WF) validation protocol is run by each workflow as soon as it is scheduled for execution, to check with the fault-tolerant FSM-based AIMS 108 whether its execution is still required to take the corrective action it is coded for the corrected action it is coded for, and if other events received on that system indicate that an earlier scheduled corrective action is no longer required, then the fault-tolerant FSM-based AIMS 108 will application server,” the actions regarding termination and replay to “instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue,” and the Paxos algorithm production of state information to “the identified optimum distribution model.”)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang), further in view of Attanasio et al. (US 2011/0119388, hereinafter referred to as Attanasio), and further in view of Malachowski et al. (US 2019/0014175, hereinafter referred to as Malachowski).
Regarding Claim 29,
Behrendt in view of Yang and further in view of Attanasio teaches all the limitations of parent Claim 26.
Behrendt teaches:
the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server.] 
Behrendt does not teach:
“to analyze the execution of the automated processes using machine learning algorithms.” 
Malachowski teaches:
“to analyze the execution of the automated processes using machine learning algorithms” (paragraph [0067]). [Datacenter performance is boosted through deep inventory analysis of components and OS packages to improve efficiency of the overall systems, and one feather of the analysis includes root cause identification through machine learning.]  (NOTE: The deep inventory analysis using machine learning is equivalent to “machine learning algorithms.”)
Because both Behrendt and Malachowski teach systems implementing servers in a cloud environment, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the analysis of system performance using machine learning, as taught by Malachowski; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed April 19, 2021 (see pages 8-14) have been fully considered. 
Regarding the Double Patenting rejection, Applicant argues (see page 12) as follows:
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 10,469,572. If the rejection is maintained and the claims are deemed otherwise allowable, Applicant will consider filing a terminal disclaimer.
The double patenting rejection has been maintained at this time, as per the following guidance from the MPEP:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. MPEP 804(I)(B)(1).


Regarding the new claims, Applicant argues (see page 12) as follows:
New claim 35 recites “wherein the automated processes are processes that interact with other software applications based on a user defined workflow.” In particular, as discussed during the interview, this new dependent claim provides further limitations on what an “automated process” is. As recited in new claim 35, the automated process “interacts] with other software application.” In addition, the automated process interacts with the other software applications “based on a user defined workflow.” None of the cited references teach or suggest this limitation.
However, Claim 35 has been rejected under 35 U.S.C. § 103.
Regarding the rejection of Claims1-34 under 35 U.S.C. § 103, Applicant argues (see pages 8-11) as follows:
Claims 1-4, 8-13, 15-22, 25, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt in view of Yang, further in view of Nagami et al. (US 2005/0138626, hereinafter referred to as Nagami).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt in view of Yang and further in view of Attanasio et al. (US 2011 /0119388, hereinafter referred to as Attanasio).
As amended, claim 1 recites a system for running automated processes comprising:
one or more hardware based servers each comprising a processor, the one or more hardware based servers, in conjunction, configured to host: a data store configured to store instructions for executing one or more automated processes, one or more work queues each comprising a plurality of work items, and associations between each work queue and one of the automated processes;
an application server configured to assign one or more of the work queues to one or more virtual machines; and
a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store, wherein each virtual machine, when assigned a work queue by the application server, is configured to:
retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and execute the automated process by processing the work items of the
assigned work queue according to the instructions retrieved from the data store.
As discussed during the interview, the combination of references fails to teach or suggest “storing] ... associations between each work queue and one of the automated processes” and “assigning] one or more of the work queues to one or more virtual machines.” Moreover, the combination of references fails to teach or suggest “executing] the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the data store,” as recited in amended claim 1.
A. The combination of references fails to teach or suggest “storing] ... associations between each work queue and one of the automated processes,” as recited in amended claim 1.
As discussed during the interview, the combination of references fails to teach or suggest an association between a work queue having one or more work items and an automated 
First, Behrendt discloses that each FSM represents “a type of IT element in the Cloud Computing infrastructure ... and also middleware or software elements running in physical or virtual machines. Behrendt ]} [0018]; see also Office action p. 57. At best, the FSM “models the different states that the element can be in.” However, a model that includes the different states an IT element or a software element can be in is not a “queue” having “a plurality of work items” (i.e., an ordered list of work items that are retrievable in a defined order).
Second, as described in Behrendt, an IT element includes things like “a server hosting virtual machines, a network element such as a router or switch, a storage element such as an NFS server providing shared storage to a set of servers.” Behrendt ]} [0018], Similarly, a middleware or software element includes things like “a Web application server, a database management system.” Id. None of the examples for an IT element or a middleware or software element are queues comprising a plurality of work items.
Even if the examiner were to interpret an IT element and an FSM to correspond to a queue and an automated process, Behrendt does not disclose that the association between the IT element and the FSM instance is stored in a data store. Instead, paragraph [0046] of Behrendt simply discloses that an FSM instance corresponds to an IT element, but does not teach a person of ordinary skill in the art storing any type of information regarding the association between the FSM instance and the IT element.
Moreover, the Office action states that “[t]he associations between the work queues and the automated processes are represented by the FSM instances created to complete events on the queue.” Office action p. 13. First, Behrendt does not state that FSM instances are created to “complete” events. Instead, Behrendt discloses that an FSM instance is created to “process” an event. Behrendt ]} [0033], Second, creating an FSM to process (or complete) an event does not store an association between a work queue and an automated process. Specifically, an “event” is not a work queue as recited in claim 1. Even if an “event” is interpreted as corresponding to a “work item,” the an event by itself is not a “queue” having “a plurality of work items.”
Thus, Behrendt fails to teach or suggest “storing] ... associations between each work queue and one of the automated processes.” Yang does not remedy the deficiencies of Behrendt. Yang does not teach or suggest “storing] ... associations between each work queue and one of the automated processes,” nor does the Office action assert it does.
In presenting arguments to assert that Behrendt does not teach “storing one or more work queues each comprising a plurality of work items, and associations between each work queue and one of the automated processes,” Applicant states that “neither the FSM instance nor the IT element are a work queue having one or more work items,” and citing paragraph [0018], argues that “a model that includes the different states an IT 
The Finite State Machines (FSMs) are computing elements comprising virtual machines representing servers, as indicated in the following citation from Claims 1 and 34 of the office action:  
Cloud computing services use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]). Each FSM represents a type of IT element in a cloud computing infrastructure, including a server hosting virtual machines or a Web application server running in physical or virtual machines ([0018]). Emphasis added.

Although it is true that the FSMs can have a variety of states, that fact does not detract from the fact that the FSM is equivalent to the virtual machines recited in the claims.  Furthermore, nowhere in the office action is there an assertion that and FSM is “a ‘queue’ having ‘a plurality of work items.’”  The FSM processes the workflows in in queue, as in the following citation from Claims 1 and 34 of the office action:
The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution, and executing the FSM instance ([0033]).

Thus, the FSM is not a queue, but is an instance of a virtual machine which processes events (also called workflows) residing on the event queue, which are equivalent to the claimed “work items” residing on the “work queue.”  In fact, the event queue is defined not as an FSM virtual machine or an IT processing element, but as follows:


Focusing on the term “association,” Applicant next argues that “creating an FSM to process (or complete) an event does not store an association between a work queue and an automated process.”  It should first be noted that nowhere in Applicant’s specification is the term “association” defined, and it is used in the summary section (see paragraph [0010]) and in the description of an embodiment, as follows 
Embodiment 1: A system for running automated processes comprising a data store configured to store instructions for executing the automated processes, one or more work queues, and associations between each work queue and one of the automated processes; one or more virtual machines configured to execute one or more automated processes … Specification, paragraph [0058], emphasis added.

Because the term was not defined in the specification, Examiner used the standard dictionary definition of “connection or cooperative link.”  In this case, the connection between “each work queue and one of the automated processes” in Behrendt is that the workflows on the event queue are performed by the FSM virtual machines that execute the automated processes.  Given that any process being run on the virtual machines constitutes computer software running on computers, it is clear that the virtual machines do run “automated processes" and that the processes are connected to the items on the event queue, where an event is a workflow.
Therefore, the arguments presented are not persuasive. 
Regarding the rejection of Claims 1-34 under 35 U.S.C. § 103, Applicant argues (see pages 11-12) as follows:
B. The combination of references fails to teach or suggest “assigning] one or more of the work queues [comprising a plurality of work items] to one or more virtual machines,” as recited in amended claim 1.
The Office action states that Behrendt does not disclose this limitation. Office action p. 15. Instead, the Office action relies on Yang to show this feature. Yang discloses that “a queue worker (e.g., application) that picks a request reads the rest of the request data from the socket and then processes the request.” Yang ]} [0014], Even if a queue worker as disclosed in Yang were to correspond to a virtual machine as recited in claim 1, the queue workers of Yang are not assigned a queue comprising a plurality of work items. Instead, the queue workers of Yang are assigned requests. At best, a request may correspond to a work item, but assigning a request to a queue worker does not teach or suggest a person of ordinary skill in the art to assign a queue comprising a plurality of requests to a queue worker.
In the Response to Arguments section, the Office action states that “[t]he queues used to provide work to work threads are equivalent to ‘work queues,’ and the application servers run the application software which is requested from the queue in virtual machines.” Office action p. 62. At most, paragraph [0025] of Yang discloses “application server 170 may service requests from one or more queues.” However, this portion does not disclose that the application server assigns the queues to queue workers. Instead, as disclosed in paragraphs [0014]-[0015] of Yang, the queue workers are given a request (or work) that is stored in a queue, and not the queue itself.
As argued above, a request is not a queue comprising a plurality of work items, as recited in amended claim 1.
Thus, the combination of Behrendt and Yang fails to teach or suggest “assigning] one or more of the work queues [comprising a plurality of work items] to one or more virtual machines” as recited in claim 1.
It is unclear exactly what point Applicant is attempting to argue regarding the requests, but it may be instructive to repeat what is stated in the office action regarding Yang’s contribution to Claims 1 and 34, which is as follows:
[When a queue worker, such as an application, picks a request, reads the request data from the socket, and then processes the request, the request sits in the network layer while it is waiting for its turn, rather than in application server memory ([0014]). Instead one or more queues are used from which worker threads can acquire work and process the request ([0015]). Application servers service requests from queues for other application servers from one or more of the queues ([0025]). The applications are executed in a virtual machine in the process space of the system ([0064]).] (NOTE: The queues used to provide work to the worker threads are equivalent to “work queues,” and the application servers run the application software which is requested from the queue, and the servers operate within virtual machines.) Emphasis added.

Yang teaches that the requests result in queues being created to “process the request” and application server, also called a queue worker, which is running in a virtual 
Because Yang clearly teaches all elements of this limitation, the argument is not persuasive. 
Regarding the rejection of Claims 1-34 under 35 U.S.C. § 103, Applicant argues further (see pages 12-13) as follows:
C. The combination of references fails to teach or suggest “executing] the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the data store,” as recited in amended claim 1.
The Office action relies on Behrendt to show the “execute” limitation. In particular, the Office action states that Behrendt discloses that “computer program instructions are loaded onto a computer, to cause a series of operational steps to be performed on the computer, and to provide processes for implementing the functions and acts specified in the flowchart or block diagram.” Office action p. 15; see also Behrendt ]} [0111], However, this portion of Behrendt does not teach or suggest that the automated process is executed by “processing the work items of the assigned work queue,” as recited in amended claim 1.
At best, Behrendt discloses that “[t]he queue polling thread 216 uses information from an event being processed and the FSM States entry queried to create a work item and to enqueue it to queue 220 of thread pool 218 to schedule its execution whenever a thread in the pool becomes free.” Behrendt ]} [0047], That is, this portion of Behrendt discloses enqueuing a work item in a queue to schedule the execution of the work item. However, this portion of Behrendt does not teach or suggest executing the automated process by processing the work items of a queue assigned to a virtual machine. Moreover, this portion of Behrendt does not teach or suggest that the work items are executed according to instructions retrieved from the data store.
Thus, Behrendt fails to teach or suggest “executing] the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the data store,” as recited in amended claim 1. Yang does not remedy the deficiencies of Behemdt. Yang does not teach or suggest “executing] the automated process by processing the work items of the assigned work queue according to the instructions retrieved from the data store,” nor does the Office action assert it does.
Examiner respectfully disagrees.  As stated in the office action regarding the limitation in Claims 1 and 34, Behrendt teaches:
Aspects of the present invention are embodied as a system, method or computer program product, which takes the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.  Behrendt, paragraph [0104].

data store” which is “configured to store instructions for executing the automated processes” (specification, paragraph [0010]).  In addition, Behrendt discloses “a persistent storage for storing data associated with handling of an event” (paragraph [0005]).  In other words, computer software for implementing both inventions and are stored in a permanent storage, such as a hard disk, and so is the data associated with the work items and workflows. 
None of the arguments presented by Applicant are persuasive, and therefore, Claims 1 and 3-35 are rejected under 35 U.S.C. § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454